          Case 1:18-md-02865-LAK Document 189 Filed 08/23/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 In re

 CUSTOMS AND TAX ADMINISTRATION                                    MASTER DOCKET
 OF THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX                                          18-md-2865 (LAK)
 REFUND SCHEME LITIGATION

 This document relates to: 18-cv-09797,
 18-cv-09836, 18-cv-09837, 18-cv-09838,
 18-cv-09839, 18-cv-09840, 18-cv-09841


          STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING
         SCHEDULE FOR SKATTEFORVALTNINGEN’S MOTION TO DISMISS
               THE UTAH PLAN DEFENDANTS’ COUNTERCLAIMS

         IT IS HEREBY STIPULATED AND AGREED by and between Counterclaim-Plaintiffs

in the above-captioned related actions (the “Utah Plans”) and Counterclaim-Defendant

Skatteforvaltningen (“SKAT”) that the briefing schedule for SKAT’s motion to dismiss the Utah

Plans’ Counterclaims (Doc. No. 179) filed by SKAT on August 19, 2019 (the “Motion”) is

modified as follows:

         1.     The Utah Plans’ current September 3, 2019 deadline to submit a response to the

Motion is hereby extended seven (7) days up to and including September 10, 2019.

         2.     SKAT’s deadline to submit a reply in further support of its Motion shall be

September 24, 2019.

         This is the parties’ first request to modify the briefing schedule of the Motion.
        Case 1:18-md-02865-LAK Document 189 Filed 08/23/19 Page 2 of 2




  Dated: August 23, 2019



  By: /s/ Sarah L. Cave (e-signed with consent)   By: /s/ John C. Blessington
      Sarah L. Cave                                  John C. Blessington (pro hac vice)
      HUGHES HUBBARD & REED LLP                      K&L GATES LLP
      One Battery Park Plaza                         State Street Financial Center
      New York, NY 10004                             One Lincoln Street
      T: (212) 837-6000                              Boston, MA 02111
      F: (212) 422-4726                              T: 617.261.3100
      sarah.cave@hugheshubbard.com                   F: 617.261.3175
                                                     john.blessington@klgates.com
      Counsel for Plaintiff/Counterclaim-
      Defendant Skatteforvaltningen                  Counsel for Defendants/Counterclaim-
                                                     Plaintiffs DW Construction, Inc.
                                                     Retirement Plan, Kamco Investments,
                                                     Inc. Pension Plan, Kamco LP Profit
                                                     Sharing Pension Plan, Linden
                                                     Associates Defined Benefit Plan,
                                                     Moira Associates Defined Benefit
                                                     Plan, Riverside Associates Defined
                                                     Benefit Plan, American Investment
                                                     Group of New York, L.P. Pension
                                                     Plan, Stacey Kaminer, Joan Schulman,
                                                     and David Schulman



SO ORDERED:



Hon. Lewis A. Kaplan
United States District Judge




                                              2
